DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022, has been entered.
 
Response to Arguments
	Applicant argues that Raju is not prior art because Raju “was not even in public view as it was not published before we filed the Provisional application.”  Applicant’s priority date is August 14, 2020, and the prior art was filed July 2, 2020.
	The examiner notes that a patent application publication under AIA  law qualifies as prior art as of the date if was effectively filed.  Raju is therefore proper prior art.  
Applicant argues that curcumin is not the same as turmeric root extract.  While this may be true, a main component and known active compound of turmeric is curcumin.  The examiner cites Gupta et al. in response. 
1. 	Gupta et al., “Potential use of turmeric in COVID-19,” Clinical and Experimental Dermatology (2020) 45, pp891-921 (published June 1, 2020).  Gupta concludes:
Turmeric has been used for centuries with a good safety profile. It has shown promising efficacy against influenza A viral infections by regulating the immune response to prevent injury to pulmonary tissue. Well-defined randomized studies should be performed to evaluate the efficacy of turmeric derivatives against SARS-CoV-2 and assess its value as a possible treatment for this deadly virus.

Further, turmeric has significant antiviral effect against H5N1 exhibited by turmeric extracts.  Thus, in view of Gupta, there is a motivation to use turmeric as well as curcumin (a main constituent of turmeric).  
	Applicant argues that green tea extract contains more than EGCG.  The examiner cites Ichim et al. in response.
	2. 	Ichim et al., (US2022/0031793) (filed July 28, 2020) teaches a method of protecting from damage associated with COVID-19 by administering green tea extract and/or broccoli extract. See prior art claims 1, 15, and 19.
	Ichim teaches EGCG or green tea extract or broccoli extract (i.e., cruciferous extract) to protect from damage associated with COVID-19. 
Case law explains, “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id.
Here, each of the claimed agents is taught to treat or mitigate adverse events associated with COVID-19.  Turmeric is suggested to treat COVID and curcumin (a main constituent therein) is also known to treat COVID-19.  Similarly, green tea extract and EGCG (a main constituent therein) are each known to treat COVID-19.  While the specific combination is not taught by the cited prior art, a POSA would expect with a reasonable expectation of success that the claimed combination would have at least an additive effect of the known beneficial effects taught individually taught by the claimed components in view of the cited prior art.  A prima facie showing is established and a showing of unexpected results has not been made.

Status of the Claims
	Claims 1-15 are pending.  Claims 1-3, 5-10, and 12-15 are withdrawn.  Claims 4 and 11 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Raju et al., (U.S. Pat. No. 11,026,909), in view of Gangadevi et al., (US2021/0388455), in view of Koch (US2021/0393679), in view of Bousquet et al. “Sulforaphane: from death rate heterogeneity in countries to candidate for prevention of severe COVID-19,” July 16, 2020, and in view of Biancatelli et al., “Quercetin and Vitamin C: An Experimental, Synergistic Therapy for the Prevention and Treatment of SARS-CoV-2- Related Disease (COVID-19), June 19, 2020, Frontiers in Immunology, and in view of Sharma (US2021/0287763), and in view of Gupta et al., “Potential use of turmeric in COVID-19,” Clinical and Experimental Dermatology (2020) 45, pp891-921 (published June 1, 2020), and in view of Ichim et al., (US2022/0031793) (filed July 28, 2020).
Raju explains that current theory suggests that coronavirus (including COVID-19) binds to the human ACE2 receptor and thus inhibiting the same will treat and prevent disease.  ACE2 is the main receptor for SARS-CoV-2 and the RBD binds to the ACE2 receptor.  Curcumin is thought to interfere with the ability to bind to the ACE2 receptor in the case of COVID-19.  Quercetin is known to be used as an absorption enhancer of curcumin.  Curcumin is proposed as a treatment of COVID-19.  Most preferably 50 mg-1000mg can be given once of multiple times daily.  Raju teaches treatment and prophylaxis of a viral infection, including coronavirus infections and SARS-CoV-2 virus. See abstract.
	Gangadevi teaches treating SARS-CoV-2 by inhibiting ACE2 and RBD. See par. 2.  Resveratrol and a tetramer of resveratrol are shown to work.  Curcumin is also listed.  Further, the reference explains how to identify natural compounds that target the interaction of ACE2 and RBD for treating of the same conditions. 
	Koch similarly teaches EGCG alone has powerful inhibition of viruses, and can be used for chemoprophylaxis and treatment of coronavirus disease. See par. 32.  It inhibits interaction of ACE2 receptor of the SARS-CoV02 and spike protein, among other mechanisms. See par. 34.  For clinical use, at least 10 mg up to 1000 mg of EGCG can be used. See par. 45.  Treatment of SARV-CoV-2 is contemplated. See par. 49, e.g.  See Example 4.
	Bousquet teaches sulforaphane is the most potent natural activator of Nrf2. See p2.  Cruciferous vegetables release glucoraphanin.  “Nrf2-activating compounds downregulate ACE2 mRNA expression in human liver-derived HepG2 cells,29 and in genes encoding cytokines including IL-6 and many others specifically identified in the ‘cytokine storm’ observed in fatal cases of COVID-19.”  Natural compounds identified from plants include curcumin and sulforaphane, resveratrol, and vitamin D activate Nrf2. See p2.  Bousquet suggests complementing herd immunity with a sulforaphane-based diet to influence severity and death rates of COVID-19.
	Biancatelli explains that quercetin provides a synergistic therapy for prevention and treatment of SARS-CoV-2 and COVID-19.  “Quercetin has been investigated for its possible antiviral effect on several members of the Coronaviridae family and, as mentioned by Ling Yi and colleagues, ‘quercetin offers great promise as a potential drug in the clinical treatment of SARS’.”  In conclusion: “Quercetin displays a broad range of antiviral properties which can interfere at multiple steps of pathogen virulence -virus entry, virus replication, protein assembly- and that these therapeutic effects can be augmented by the co-administration of vitamin C. Furthermore, due to their lack of severe side effects and low-costs, we strongly suggest the combined administration of these two compounds for both the prophylaxis and the early treatment of respiratory tract infections, especially including COVID-19 patients.”
	Sharma explains that there are many potential drugs and structures identified as treatment for COVID-19, which includes ACE2 inhibitors. See par. 100.  Sharma explains how to identify candidate drugs for treating the same.  Resveratrol, e.g., is one that is safe for COVID-19 infection. See par. 128. 
Gupta teaches:
Turmeric has been used for centuries with a good safety profile. It has shown promising efficacy against influenza A viral infections by regulating the immune response to prevent injury to pulmonary tissue. Well-defined randomized studies should be performed to evaluate the efficacy of turmeric derivatives against SARS-CoV-2 and assess its value as a possible treatment for this deadly virus.

Further, turmeric has significant antiviral effect against H5N1 exhibited by turmeric extracts.  
Ichim teaches a method of protecting from damage associated with COVID-19 by administering green tea extract and/or broccoli extract. See prior art claims 1, 15, and 19.
According to case law, “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id.
In this case, broccoli extract, quercetin, turmeric extract, green tea extract, and resveratrol, as well as a main active component in turmeric (i.e., curcumin) and green tea extract (i.e., EGCG) are known for use in treating mitigating COVD-19.
	The claimed concentrations are broad and would be optimizable through routine experimentation based on their known modes of action and that they are result-effective variables.  It would have been prima facie obvious to arrive at the claimed combination in view of the cited prior art.  Each of the claimed agents is known to inhibit ACE2 and RBD binding or treat COVID-19 and/or SARS-CoV-2.  As such, it does not appear unexpected that the claimed combination will inhibit ACE2 binding in view of the cited prior art.  The combination of components are each taught to independently work to inhibit ACE2 and/or RBD binding and this mechanism is known to treat COVID and SARS-CoV-2.  Further, EGCG, curcumin, as well as turmeric and green tea extract are known to treat the same.  Similarly, broccoli extract is also known to treat the same.  As such, there is a reasonable and predictable expectation of success that the claimed components would be combined and once combined, they would be expected to inhibit ACE2, e.g., and treat and/or mitigate adverse events associated with COVID-19.  As such, there is a motivation to combine components and a reasonable and predictable expectation of success that such composition would possess characteristics consistent with that described in Applicant’s allegation of unexpected results.  In view of the cited prior art, there is a motivation to combine turmeric for curcumin and otherwise, and similarly there is a motivation to use green tea extract for EGCG and otherwise.  Ichim also teaches using broccoli extract.  
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628